         Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 1 of 6




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 9, 2021

BY ECF / EMAIL

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Hamid Akhavan, S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

         The Government submits this letter in opposition to the defendant’s motion dated February
5, 2021, which seeks to have Akhavan released on bond pending trial on March 2, 2021. (See
Dkt. No. 136-1, the “Bail Motion”). For the reasons described below, there are no conditions
that can adequately assure the safety of the community and others. Akhavan was recently found
in possession of firearms, including a loaded, high-capacity, semi-automatic pistol, while on bond
in this case, and, based on the Government’s review of jail calls, Akhavan appears to be attempting
to threaten and interfere with at least one witnesses in connection with his pending state firearm
case. Akhavan has also repeatedly lied to this Court and to Pretrial Services, and has
demonstrated a complete inability—or unwillingness—to comply with the condition of release
prohibiting use of illegal drugs, thus demonstrating that there are no conditions under which he
can be adequately supervised. The Court should accordingly deny the defendant’s Bail Motion
and order that he remain detained pending trial in this case.

A.     The Charges

        On or about March 9, 2020, a grand jury empaneled in the Southern District of New York
returned a superseding indictment, S3 20 Cr. 188 (JSR) (the “Indictment”), charging Ruben
Weigand and Hamid Akhavan, a/k/a “Ray Akhavan” (“Akhavan”), with conspiracy to commit
bank fraud, in violation of Title 18, United States Code, Section 1349, from in or around 2016,
through at least in or around 2019. (Dkt No. 16). The Government assumes the Court’s
familiarity with the charged scheme based on prior filings in this case and has therefore not restated
the allegations herein.
         Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 2 of 6
Honorable Jed S. Rakoff
February 9, 2021


B.     The Defendant

        Akhavan is a 42-year old, naturalized U.S. citizen who was born in Iran and resided, prior
to his detention in November 2020, in the vicinity of Los Angeles, California. His parents and
wife, from whom he is separated, also live in California. He has one child, age three, with whom
he shares custody with his wife. The defendant is self-employed and appears to have significant
personal wealth. Akhavan has no close family in or ties to New York.

       Akhavan has prior California state convictions for illegal possession of an assault weapon
and making a threat with intent to terrorize, both stemming from an October 11, 2019 arrest, for
which he was sentenced to three years’ probation. Akhavan also was arrested on January 21,
2020, on California state charges for making a threat with intent to terrorize, and on March 6, 2020,
on California state charges for making a threat with intent to terrorize. Those charges remain
pending.

C.     Procedural History

        On March 27, 2020, Akhavan was arrested and presented in the Central District of
California (“CDCA”) in connection with this case. A bail hearing was held in front of Magistrate
Judge John E. McDermott in CDCA that same day, who ordered the defendant released on a set
of bail conditions, including a $5 million bond secured by a $250,000 cash deposit and three
financially responsible co-signers. Among other conditions, the defendant was prohibited from
using or possessing any illegal drugs, or possessing any firearms, ammunition, or other dangerous
weapons. Akhavan was also required to return, upon release, to a residential drug treatment
program and to reside there as long as required.

       July-August 2020 Violations

       Akhavan was discharged from the residential drug program on June 22, 2020. On July 7,
2020, after claiming that he could not provide a urine sample, Akhavan admitted to using, and
tested positive for, cocaine. He was then referred by Pretrial Services to another inpatient
treatment program, which he entered on July 22, 2020. After testing positive for cocaine on
August 3, 2020 and suboxone on August 21, 2020, he was unfavorably discharged from the
program.

        On September 3, 2020, Your Honor held a conference regarding the defendant’s violations,
and ordered the defendant to return to an inpatient treatment program in California, with all other
bail conditions to remain in place. During that hearing, Akhavan acknowledged having relapsed
but claimed that he had “never, ever lied to anybody, pretrial or anybody else.” Sept. 3, 2020 Tr.
at 17. Your Honor noted, however, that “it is much more likely than not that [the defendant] has
lied to pretrial services and tried to manipulate the pretrial services” with regard to his drug use.
Tr. at 13. Moreover, in ruling that Akhavan could remain out on bond, the Court warned:

       I . . . want you to understand that, in my view, I’ve gone out on a limb here a little
       bit. If you violate any of the conditions of supervised release that were just
       imposed and are going to be implemented in the next few days, you leave me with

                                                 2
             Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 3 of 6
Honorable Jed S. Rakoff
February 9, 2021


        no choice but to remand you, which is not a good thing for you, not a good thing
        for your defense, not a good thing for anyone . . . .”

Tr. at 25.

        September-October 2020 Violations

        On September 4, 2020, the day after the violation hearing, the defendant tested positive for
cocaine. The defendant entered an inpatient drug treatment on September 16, but subsequently
tested positive for cocaine and oxycodone in tests administered on September 16, 19, 23, 28, and
October 7. The defendant was discharged from the treatment program on October 23, 2020.1

       On October 24, 2020, an officer with the Los Angeles Police Department (“LAPD”)
responded to an overdose radio call and found Akhavan being treated by the Los Angeles fire
department for a drug overdose. Akhavan lied to the LAPD officer and told him that he was not
on probation, even though he was then serving his term of probation in connection with his state
convictions and was on pre-trial supervision in connection with this matter. See Nov. 5, 2020
Arrest Report, attached to U.S. Pretrial Services Officer Moscato’s Violation Memorandum dated
Nov. 10, 2020.

        On November 5, 2020, LAPD officers conducted a probation compliance check at
Akhavan’s residence. During a search of his bedroom, they found two firearms—one of which
was a loaded semi-automatic pistol, with a high-capacity magazine containing 12 rounds—and a
prescription bottle that appeared to contain crack cocaine. Id. The defendant claimed that the
guns were not his—notwithstanding that they were found in his bedroom—yet admitted that law
enforcement would likely find his DNA on the weapons. Id. The defendant was arrested and
detained on state charges for being a felon in possession of a firearm.

        On or about January 7, 2020, Akhavan was transferred to the Southern District of New
York on a writ and presented before Magistrate Judge Kevin N. Fox for the above described
violations, at which time he was detained on consent without prejudice.

        Pending Investigations

        The Government has been informed that Akhavan is under investigation by the United
States Attorney’s Office for the Central District of California for federal firearms violations related
to his possession of the two firearms found on November 5, 2020, while on bond in this case.

D.      Applicable Law

       Title 18, United States Code, Section 3142(e) provides that if a judicial officer concludes
after a hearing that “no condition or combination of conditions will reasonably assure the

1
  Prior to Akhavan’s discharge, the facility reported that Akhavan had made strides towards
recovery. The preliminary results of Akhavan’s positive October 7 test, however, were not
received until October 23, after his discharge.
                                                 3
          Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 4 of 6
Honorable Jed S. Rakoff
February 9, 2021


appearance of the person as required and the safety of any other person and the community,” the
officer shall order the defendant detained pending trial. 18 U.S.C. § 3142(e). In seeking
detention, the Government bears the burden of establishing risk of flight by a preponderance of
the evidence or dangerousness by clear and convincing evidence. Id. § 3142(f). The
Government is not bound by the rules of evidence in discharging its burden, see id., and may
proceed by proffer, see, e.g., United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995). In
considering the defendant’s application for bail, the Court must consider (1) the nature and
circumstances of the offenses charged, (2) the weight of the evidence, (3) the history and
characteristics of the defendant, and (4) the nature and seriousness of the danger to any person or
the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

E.     Discussion

        As described above, when not detained, Akhavan has flagrantly violated the terms of his
pretrial release, despite being explicitly warned by this Court that it would “have no choice” but
to remand him if he did so. While on pre-trial release, he repeatedly lied to Pretrial Services
officers and other law enforcement agents, was found in possession of two firearms, including a
loaded semi-automatic pistol with a high-capacity magazine, and repeatedly tested positive for
illegal drugs, including cocaine, suboxone, and oxycodone. Given Akhavan’s drug use and
history with firearms, he presents a serious danger to the community, particularly given that
Akhavan appears to be attempting to threaten and interfere with at least one witness in his pending
state gun case. Moreover, nothing in his motion indicates that Akhavan will be able or willing to
comply with any conditions of release. Accordingly, as Pretrial Services recommended, Akhavan
should be detained.

        First, Akhavan’s recent conduct clearly demonstrates that he poses a general danger to the
community and also a particular danger to witnesses in the cases against him. As noted above,
while on pre-trial release, and after being warned by this Court that any further violations of his
conditions of release would result in remand, Akhavan was found in possession of two firearms,
including one semi-automatic pistol with a high-capacity magazine, which was loaded with 12
rounds of ammunition. As noted above, those firearms were found along with a vial of suspected
crack, and within days of a drug overdose.

        Moreover, in telephone calls placed by Akhavan while he was detained in California,
Akhavan talked to an unknown male (“UM”) about steps that could be taken to get an individual,
referred to as “Sal,” to sign an affidavit representing that the guns found on November 5 did not
belong to Akhavan. In a November 13 telephone call, Akhavan told UM that Akhavan “took [the
guns] to give them to Sean,” and that his DNA was on the guns because Akhavan was the one that
hid them, but that UM should “tell Sal, and tell them, that they better write their affidavit or they’re
fucking done.” A few days later, on November 15, Akhavan reiterated to UM that “[i]f he doesn’t
[sign the affidavit], I’m going to fuck him so hard he’s not going to know what do.” When UM
asked for “some ideas on how to fuck him,” Akhavan responded that he would “think about some
things for him,” and added that Akhavan was “done protecting him.” In short, Akhavan was
actively attempting to tamper with at least one witness with information relevant to the firearms
charges, and appears to be threatening potential physical harm to that witness if he does not comply
with Akhavan’s demands. If released on bond, even under stringent conditions of confinement,
Akhavan may well redouble his efforts to interfere with and intimidate witnesses. Notably, the
                                                   4
         Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 5 of 6
Honorable Jed S. Rakoff
February 9, 2021


Government disclosed its initial witness list to defendants on November 3, 2020, and recently
produced an updated witness list, and therefore the identities of the Government’s witnesses,
including individuals that Akhavan interacted with personally during the course of the charged
conspiracy, are known to Akhavan.

        Second, Akhavan’s argument that he should be released to focus on his health in light of
his “significant and continuing efforts to overcome his addiction” is belied by his prior conduct
while on release on bond. Not only did Akhavan continue to use cocaine and other illegal
substances while on pre-trial release, he did so even when enrolled in an inpatient treatment
program, and he has repeatedly lied to Pretrial Services and the relevant treatment professionals
about doing so. There is therefore no reason to credit Akhavan’s contention that he wishes to be
released in order to resume counseling and drug treatment.

        Third, while Akhavan contends that the MCC failed to provide medical treatment after he
suffered a seizure, Akhavan’s medical records from the BOP as of February 7, 2021 make clear
that he has been repeatedly seen by BOP medical staff and has received requested medications.
Those records, which the Government is filing under seal as Exhibit A, demonstrate that the
defendant has been seen by medical staff on six occasions since his arrival at the MCC, including,
most recently, on January 31, 2021. The medical records do not indicate that Akhavan has
reported experiencing a seizure, or requested anti-seizure medication, on any of those occasions.
Rather, the medical records show that on at least December 30, 2020, and January 6, 2021,
Akhavan denied having a history of seizures.

       Fourth, Akhavan argues that he will be unable to adequately prepare for trial unless he is
released. But the defendant has had access to the majority of the discovery for many months,
including well before he was detained on November 5, 2020. And as the defendant’s submission
acknowledges, the MCC is currently allowing in-person visits, as well as arranging for calls and
video conference sessions, with defense counsel. Any difficulties faced in preparing for trial
under these circumstances, moreover, apply no more to Akhavan than to any other incarcerated
defendant facing an approaching trial date. Accepting Akhavan’s argument would effectively
mean accepting that every defendant in a case of similar complexity must be released in the weeks
approaching trial whereas, in reality, as this Court is well aware, many defendants are required to,
and do in fact, prepare for trial while detained.




                                                 5
         Case 1:20-cr-00188-JSR Document 144 Filed 02/09/21 Page 6 of 6
Honorable Jed S. Rakoff
February 9, 2021


                                        CONCLUSION

        For the foregoing reasons, no condition or combination of conditions can reasonably assure
the safety of others and the community. Akhavan should therefore remain detained.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              By:          /s/
                                                    Nicholas Folly/ Tara LaMorte / Emily
                                                    Deininger
                                                    Assistant United States Attorneys
                                                    (212) 637-1060 / -1041 / -2472




                                                6
